Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4008 Filed 12/11/20 Page 1 of 9

EXHIBIT Q
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4009 Filed 12/11/20 Page 2 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

0SZ Q Ov Q 0 O20d/SZ/v
OSZ 6 OV 0 Q 020d/vd/v
Lv? Lv OV 0 0) OdOZ/E?/v
LE? | Ov 0 Q O20d/cd/v
9E?~ 0 OV 0 0 OZO0d/Le/v
97% Lv Ov 0 0 OZOZ/0/P
(Awd Q Ov 0 Q OZOZ/E L/P
ETS 0 Ov Q Lv OZO0d/8L/v
ES 6L 9€ 0 Q OZOd/ L/P
ELZ GI 9€ Q iG OZOZ/9 L/P
86} 6} ve Q | 0207/S l/r
6L} 6 €¢ Q Lv OZ0d/PL/v
OL) 89 62 0 0 OZOC/EL/V
ZOL Q 6z Q Q OZO/ZL/v
cOL Q 62 0 ¢ OZOC/L L/P
ZOL 8 ZZ ) G 0Z0Z/OL/v
v6 99 (44 0 c 0¢0d/6/7
8Z € 0z Q 6 020¢/8/7
SZ OL LL 0 € 0Z07/L/v
SL 9 8 0 0 020Z/9/r
6 Q 8 Q Q 020¢/S/r
6 0 8 Q Z 020d/P/P
6 € 9 0 Q O¢0d/E/v
9 0 9 0 | 020d/d/v
9 L G 0 bie 0207/ L/P
S j € Q c OZO?/LE/E
€ g L Q 0 OZOZ/OS/E
L Q L 0 Q OZOZ/EZ/E
L Q L 0 L OYACYALSYALS
L L nu nu n OZ0Z/ZZ/E
sjso] 1 sisor sjso] 7 siselqems 31S9.
tate ge O511801 F of, 1230.1
ea

 

 

 

 

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4010 Filed 12/11/20 Page 3 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 618 L 0S 0 0 0z0z/8z/s
0 818 Lt os 0 0 0Z0z/2z/S
0 208 g os 0 Q ozoz/9zs
0 Z08 0 0s 0 0 0z0z/s7s
0 Z08 0 os 0 0 Oz0z/Pz/s
0 Z0g 0 0s 0 0 Ozoz/ezs
Q Z08 vk os 0 0 0z0z/zz/s
0 8o7 9 0s 0 0 OZOz/LZ/S
0 Zod Z 0s 0 0 0z0z/0z/s
0 ogz 6 os 0 0 0Z0z/6 L/S
0 yy L os L 0 0z0z/8 L/S
0 OLL 0 6y 0 0 OZOZLL/S
0 OLL 0 6y 0 0 0z0z/9L/S
0 OLL gt 6y 0 0 0Z0z/S L/S
0 ZSL 9 6y Q Q 0Z0z/P L/S
0 QvL € 6y 0 0 Oz0z/E L/S
0 ey g 6y 0 L 0Z0z/ZL/S
0 Sez QL gy 0 0 OZOZ/L L/S
0 SZZ 0 gy 0 0 0zZ0z/OL/S
0 SZZ 0 gy 0 L 0z0z/6/S

v SZZ yh Ly 0 0 0z0z/8/S

0 Lee LL Ly 0 L OzOz/L/S

0 veg 6ZL 9y 0 0 0z0z/9/S

0 SOs € Qy 0 0 Ozozs/s

0 ZOS LOL Qy Q 0 Oz0z/p/S

0 S6E 0 9y 0 0 Ozoz/eys

Q S6E 0 9y 0 L 0z0z/z/S

€ S6E _0¢) tgp oe 0 Oz0z/L/S

6 S2z Z Sy 0 0 Ozoz/og/y
g 89% Z Sy 0 Q 0z0z/6z/p
€ 99% € Sy 0 g 0z07z/sz/p
0 £9% gL ov 0 0 OZOz/Zz/p
0 osz 0 Ov 0 0 020z/92/r

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4011 Filed 12/11/20 Page 4 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ey 0 g9z} Z os 0 0 ozozos/9
gp 0 99Z} gz 0s 0 0 ozoz6z/9
gp 0 LyZt 0 os Q 0 ozozsz9
gy 0 Lyzy 0 0s 0 0 OzOz/Zz/9
gp 0 Lye L os 0 0 0z0z/9z/9
gp 0 OvzL L 0s 0 0 ozozsz9
gp 0 6EZL 6L 0s 0 0 OzowPz9
gy 0 OzzL ge os 0 0 ozozwez9
gy 0 Z8LL Og 0s 0 0 Qzozwez9
gp 0 ZSbL 0 0s 0 0 OzOz/Lz/9
gy Q ZSbL 0 os Q 0 ozozoz9
gy 0 ZSLL € Os 0 0 0z0z/6 1/9
gy 0 6yLL Ly os 0 0 0Z0z/81/9
gy 0 80LL 6g 0s 0 Q OZOz/LL/9
gp 0 6901 LOL 0s 0 0 0z0z/9L/9
gy L Z96 gy os 0 0 OZ0z/S 1/9
Zp 0 616 0 0s 0 Q 0zoz/PL/9
Zp 0 616 0 os 0 0 Ozoz/EL/9
Zp 0 616 LZ 0s Q 0 0zozwzZ1/9
zy 0 868 vz os 0 0 OZOZ/LL/9
Zp 0 ple L os Q Q 0z0z/0L/9
zy 0 £18 QL 0s 0 0 0z0z/6/9

Zp 0 £98 L Os 0 0 0zoz/s/9

Zp 0 z98 0 0s 0 Q ozozL/9

(A 0 Z998 0 0s 0 0 0zoz/a/9

zy 0 z98 Z 0s Q ozozs/9

Zp 0 Sse g Os 0 0 Ozoz/P/9

Zp L zse Qh 0s 0 0 ozoze9

Ly Q 9¢8 Z os Q 0 0z0z/z/9

Ly 0 yee mue7e oS _ jaan Q OzOz/L/9

Ly 0 1z8 0 os 0 0 Ozoz/LE/s
Ly 0 1z8 0 Os 0 0 ozozog/s
Ly 0 1z8 8 os 0 0 0z0z/6z/S

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4012 Filed 12/11/20 Page 5 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 0081. 0 0s Q Q 0z0z/z/8
0 008} 0 os _|aaao 0 ozozije |
0 0081 LZ os 0 Q OZOz/LE/L
0 LLL 9z 0s Q Q OzOz/OE/L
Q ESL) Or os Q 0 OzOz/6z/L
0 LLL Le os Q Q Oz0z/8z/Z
Q Z891 St 0s Q 0 OzOz/Lz/L
Q L991 Q 0s Q 0 OzOz/9z/L
0 2991 Q 0s Q Q Oz0z/Sz/z
0 991 Z 0s Q Q Ozoz/Ppe/s
0 S9OL OL os Q Q OzozEzL
Q SS9L £6 0s 0 0 Ozozwz7/L
0 ZOSL LZ 0s Q Q OZOZ/LZ/z
Q Lys! 9 os 0 0 OzOz/ozL
Q SES 0 0S 0 0 OZOZz/EL/Z
Q SES} Q 0s Q Q OzOzsL/y
0 SESL QL 0s Q OZOz/L L/L
Q SZS|. GL 0s 0 Q OZOZ/9L/L
0 90S]. ze 0s Q Q OzOzwSL/L
0 ylyl Le 0s Q Q OZzOz/P L/L
0 eyyl ge os 0 Q OzozZeL/s
0 LOvl Q os Q Q OZOwZL/L
0 LOvL 0 0s 0 0 OZOZ/L L/L
Q LOvL 6 os Q Q OzOz/OL/Z
Q 86E] 97 os Q 0 OZOz/6/L
0 ZLEL 9z 0s Q Q Oz0z/e/z
Q Ove 8z os Q Q OZOzL/L
Q SLEL Lz 0S 0 Q OzOz/O/L
0 L6zI Q os Q 0 Oz0z/S/2
Q L6zI. Q 0s Q Q OZOz/b/L
0 L6zL Q 0s Q Q Ozoz/E/L
0 L6ZI. vk Ms Q Q OzOz/e/L
0 LLZL 6 os 0 0 OZOZ/LIL

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4013 Filed 12/11/20 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 Z9Ez £Z zg 0 0 020z/p/6
0 6SEZ g zg 0 0 0z0z/E/6
0 ySEz Oe zs 0 0 0z0z/z/6
Q PZE7. | uicGie allimice 2500: Q 0z0z/L/6
0 ZLez Ov zs 0 0 Ozoz/Leys
0 Zezz 0 zg 0 0 0zoz/oE/s
0 Zezz 0 zg 0 0 0z0z/6z/8
0 ZEzz 6L zg 0 0 0z0z/8z/s
0 EL2z GZ Zs 0 L 020z/22/8
0 8812 Ov LS 0 0 ozoz/9z/8
0 Sylz ge LS 0 0 ozoz/szs
0 ELLZ Zz Ls 0 0 Ozoz/pz/8
0 L60z L LS 0 0 ozozezs
0 060z 0 LS 0 0 ozoz/zz/8
0 060z £z LS Q 0 0z0z/Lz/8
0 1902 0 LS 0 0 0zozoz/8
0 902 Zz LS 0 0 0z0z/61/8
0 Sy0z Zz LS 0 Q 0z0z/81/8
0 €Z0Z yh LS 0 Q 0zZOz/Z 1/8
0 600z 0 LS 0 0 0z0z/91/8
0 600z 0 LS 0 0 0z0z/S1/8
Q 600z Gt Ls 0 0 020z/rL/8
0 66} 6z LS L 0 Ozoz/eL/s
0 S96]. vs Os 0 0 0z0z/z1/8
0 LLG yy os 0 0 OzOz/LL/8
0 y68l gg os 0 0 0z0z/01/8
0 Lys 0 os 0 0 0z0z/6/8
0 Lys 0 0s 0 0 0z0z/3/8
0 Lygh QL os 0 0 0z0z/L/8
0 Lesh Z 0s 0 Q 0z0z/9/8
0 6Z8) QL os 0 0 0z0z/s/8
0 618} Q os 0 0 0z0z/P/8
0 Elst el os 0 0 ozoz/e/8

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4014 Filed 12/11/20 Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

gy 0 ozee 89 ys Q 0 0z0z/Z/0L

€ ey 0 zsze ZL rs 0 0 0z0z/9/01

ey 0 ogte Sy ys 0 0 0z0z/S/0L

SLE gy 0 ZELe y vs 0 0 0Z0z/r/0L
gy 0 SZLe g vs 0 Q 0z0z/E/0L

gy 0 EZLE Or vs Q 0 0z0z/Z/01

92 _ty sige £e0e | 6st gs One 0 OZOz/L/OL
gy 0 ZOE Le ys 0 0 0z0z/0¢/6

gy 0 186z Ls vs 0 0 0z0z/6z/6

gy 0 9E6z gy vs 0 Q 0z0z/8z/6

z ey 0 £687 g ys Q Q 0Z0Z/L7/6

gy 0 0682 Z vs 0 L 0z0z/92/6

6z ey 0 €88z zy €S 0 0 0z0z/Sz/6

: gy 0 Ly9z 0s gS Q 0 0z0z/PzZ/6
yesz ey 0 L6zz Le €S 0 0 0zoz/Ez/6
£08z ey 0 092z 9g €¢ 0 0 0z0z/zz/6
Z ey 0 yOLZ by gS 0 0 OZOZ/LZ/6

ZZ ey 0 0992 g €S 0 0 0z0z/0z/6
8697 gy 0 gsoz 6 gs Q 0 0Z0z/61/6
Z gy 0 979% yz €S 0 Q 0z0z/8 1/6

ey 0 zz9z Sy €¢ 0 0 OZOZ/LL/6

Z gy 0 11S Ov €S 0 0 0Z0Z/9L/6

Z ey Q lesz ze €S Q 0 0Z0z/S1/6

Z gy 0 Sosz Oz gS 0 0 0zOz/PL/6

ey 0 Sevz 0 €S 0 Q OZOz/EL/6

ey 0 Seyz 0 gs 0 0 0Z0z/Z1/6

8ZSZ ey 0 Seyz ED gS 0 0 OZOZ/LL/6
oLsz ey 0 Lovz Le €s Q 0 0Z0Z/0L/6
yz ey 0 9epz Op gS 0 L 0z0z/6/6
6eyz ey 0 96£Z gL zs 0 0 0z0z/8/6
9zyz gy 0 E8ez 0 zg 0 Q 0ZOz/L/6
Zyz ey 0 €8ez , zg 0 0 oz0z/9/6
Szvz ey 0 Z8Ez 0 zg 0 0 ozoz/s/6

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4015 Filed 12/11/20 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lévy ey 0 vSbr 8r 09 0 Z 0Z0Z/6/L1
_ 6rbP ey 0 90¢b 6Z 8g 0 0 0zOz/8/LL
oz ey 0 LLev € 8g 0 0 OZOZ/Z/LL
Ley ey 0 vLey Ge 8g 0 L 0ZOZ/9/L 1
zeep ch 0 6Eer Lz zg 0 0 OZOz/S/LL
ccep | ch 0 Zbey 8 1g 0 0 OZOZ/r/LL
Leey ey 0 v6zr LL zg 0 0 OzOz/E/LL
9zer ey 0 e8zy Or 4g 0 | OzOz/Zz/LL
gszy_ cy 0 evzy y 9S O. 0 OZOZ/L/LL
zy ey 0 6EZy Z 9S 0 0 OZOZ/LE/OL
oszy gy 0 Lezp by 9S 0 L 0z0Z/0€/0L
Ezy gy 0 E6Ly 09 SS 0 0 0z0z/6z/01
Ly ey 0 gely wy) Ss 0 Q 0z0z/8z/01
Ly gy 0 Sov L431 SS 0 L O0ZOZ/ZZ/01
ey 0 006¢ gL vs 0 0 0z0z/9Z/01

Z ey 0 Lzge Z vs Q 0 0z0z/SZ/0L
g9ge ey 0 Szee g ys 0 0 0Z0z/PZ/01
ge ey 0 ozee Zh ys 0 0 OZOz/EZ/OL
gy 0 g0ge bl vs Q 0 0z0z/zz/01

Lie gy 0 yele LL vs 0 0 0Z0Z/LZ/01
£ gy 0 £996 zs vs Q 0 0z0z/0z/01
YS9E ey 0 LL9E Ly vs 0 0 0Z0Z/6L/01
EL9e gy 0 OLS Z vs 0 0 0z0z/8L/0L
gy 0 g9se Z vs 0 0 OZOZ/ZL/OL

609 gy 0 99se ye vs 0 0 0Z0Z/9L/01
ey 0 Zese Lz vs 0 0 0ZOZ/SL/01

ySse gy 0 Lise 19 rs 0 0 0Z0z/7L/0L
Ley ey 0 pers 9 vs Q 0 OzOz/EL/0L
_19ve gy 0 sive Lt vs 0 0 0z0z/ZL/01
jc gy 0 Love Z vs 0 0 0ZOZ/LL/OL
gy Q Sore y vs 0 0 0Z0Z/0L/0L

rye ey 0 Love 6e vs 0 0 0z0z/6/01
SOve ey 0 z9ee ty vs 0 0 0z0z/8/01

 
Case 2:20-cv-10949-LVP-PTM ECF No. 166-18, PagelD.4016 Filed 12/11/20 Page 9 of 9

 

ev
cv
ev
ev
cv
ev
ev
ev
ev
ev
ev
ev
eV
ev
ev
ev
ev
ev
cv
cv
ev
cv

 

soc aeeeecocccscascccob

 

GL

ZL

OLL
29
Ze

8c
ev
L9
99
Ze

Ze
9v
LZ

 

ZS

ee
601
ZOL
ZOL
ZOL
ZOL
ZOL
96
S6
v6
v6
v6
v6
29
29
€9
£9
€9
€9
£9
09

 

09

 

|
|

 

 

eoooo oo 0 00 00 0 CO OOOO Oa ao

ZOL

SeoorrtrZDoooon

KR
N

O¢O/L/ZL
OZOC/OE/LL

OZOC/EC/LL
O0ZO07/87/L 1
OZO?/Le/LL
O20Z/9C/l1
OZOe/SC/LL
OZO0e/Pe/LL
OZOC/E?/L
O2O?/eC/LL
OZO?C/LC/LL
OcOc/OC/L1
OZOC/6L/LL
OZO?/8L/LL
OZOC/ZL/LL
OZOC/9L/LL
OZO?/SL/LL
O2OC/PL/LL
OZO?/EL/LL
OZO?/CL/LL
OCOC/LL/LL

 

2) (©) G9) te) (TS) 1) C) Np)

OZOC/OL/LL

 
